Citation Nr: 1724363	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for liver disease, diagnosed as chronic hepatitis B infection. 


REPRESENTATION

Appellant represented by:	Larry R. Maitland, II (Attorney)


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1982 to August 1982.  The Veteran also had additional service with a reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2010, the Veteran testified before a Decision Review Officer; a copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that she developed hypertension and liver disease during service.  

As noted above, the Veteran served on active duty from March to August 1982.  She also had 21 years of service in the Army National Guard from 1982 to 2003. 

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA); however, the laws limit service connection to only disabilities resulting from injury during inactive duty for training (INACDUTRA), that is diseases which begin during a period of INACDUTRA are not subject to service connection.  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6 (2016).

The Board notes that the Veteran's hypertension and hepatitis are defined by the regulations as diseases and, thus, service connection for these diseases may only be available if they were incurred during active duty service or a period of ACDUTRA.

Hypertension is currently diagnosed.  See May 2008 VA examination report.

As to the question of etiology, the evidence includes a July 2010 statement from Dr. Wolff, the Veteran's treating physician who noted that the Veteran had been diagnosed with hypertension in 1995.  

Service treatment records include a June 14, 2000, Individual Sick Slip which indicates that the Veteran was seen for elevated blood pressure during a physical.  She reported that she was not on any medication at that time.   The Veteran was placed on light duty and was told to follow up with her physician, Dr. Wolff.  A June 14, 2000 Emergency Care and Treatment medical record indicates that the in-service physician contacted Dr. Wolff and the Veteran was given a 2-week supply of medication to control her blood pressure.

A June 14, 2000 Statement of Medical Examination and Duty Status shows that the Veteran's episode of elevated blood pressure occurred during the line of duty during; however, it was not specified whether this was ACDUTRA or INACDUTRA.

Private medical evidence demonstrates that the Veteran's hypertension was diagnosed in 1995, while the May 2008 VA examination report indicates that it had its onset in 2000; however, service treatment records do not indicate that the initial diagnosis was during service.  Regardless, the Veteran clearly had elevated blood pressure during a period of service that required medication, which suggests possible aggravation of the Veteran's hypertension.  Nonetheless, it is unclear based on the current evidence of record whether the Veteran's June 14, 2000, treatment for elevated blood pressure was during a period of ACDUTRA.  

VA obtained the Veteran's Army National Guard Retirement Points History, which indicates that the Veteran served in the National Guard, in pertinent part, from January 2000 to January 2001.  During this period, the retirement points history shows that the Veteran had 15 days of ACDUTRA; however, the specific dates are not listed.   On remand, these dates must be identified.

Regarding the Veteran's liver claim, blood testing is positive for hepatitis B surface antigen and core antibody, indicating a chronic hepatitis B infection.  See May 2008 VA examination report.  Records from Dr. Wolff indicate that hepatitis was diagnosed in 1996.  

The Veteran submitted a July 2006 statement from Dr. Wolff, on which the physician noted that the Veteran had chronic liver disease as a result of "infective exposure during military service."  Dr. Wolff did not, however, provide a rationale for his opinion. 

Thereafter, the Veteran underwent a May 2008 VA examination during which a diagnosis of chronic hepatitis B chronic infection was continued; however, the examiner stated that the etiology of it was unknown and did not address Dr. Wolff's opinion.  As such, a new VA examination is required to assist in determining the likely etiology of the Veteran's hepatitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the Veteran's personnel records regarding the periods of Reserve service, to specifically include June 14, 2000, the date of the Veteran's elevated blood pressure reading and treatment (with medication).  See June 2000 Individual Sick Slip & Statement of Medical Examination and Duty Status.

Make a determination as to whether the Veteran was on ACDUTRA on June 14, 2000.  Further, the specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA must be identified.  

2.  Provide the Veteran with an appropriate VA examination to determine the likely etiology of her currently diagnosed chronic hepatitis B infection.  The claims file, to include a copy of this remand, must be provided to the examiner.  The examiner is asked to then address the following:

(a)  State whether the Veteran's hepatitis is at least as likely as not (50 percent probability or greater) causally or etiologically related to her active duty service from March 1982 to August 1982 or any period of ACDUTRA service in the Army National Guard or that her hepatitis disability had initial manifestation during such periods.  

** Reconcile the opinion with Dr. Wolff's July 2006 statement that the Veteran had chronic liver disease as a result of "infective exposure during military service."  

(b)  The examiner should explain the medical basis for any conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




